DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the reply received on 16 June 2022. 
Response to Remarks
The arguments received in the reply are persuasive, and the previous rejections of claims 1-20 under 35 U.S.C. 103 are withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. The purpose of the amendment is to correct a minor difference in word order in claim 15 (compare claims 1 and 11). If the changes are not acceptable, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 15. A system for generating inferred lanes for a road section, comprising: 
	a computerized remote server device operable to: 
	receive through a communications network sensor data describing lane markings upon roads bordering the road section, wherein the lane markings indicate lane geometries intersecting the road section; 
	determine established lanes upon roads bordering the road section based upon the lane markings described by 
	receive through the communications network vehicle telemetry generated by a plurality of vehicles traversing the road section; 
	generate inferred lanes for the road section based upon the vehicle telemetry; 
	match the inferred lanes to the established lanes to generate unified lane geometries; and 
	transmit the unified lane geometries over the communications network; and 
	a remote computing platform operable to: 
	receive the unified lane geometries; and 
	provide navigation guidance based upon the unified lane geometries.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: whether alone or in combination, the prior art of record does not disclose or teach every limitation recited by amended independent claims 1, 11 and 15. Claims 2-10, 12-14 and 16-20 are allowable at least for their dependence on claims 1, 11 or 15.
The closest prior art, US 10,482,761 (Dorum) and US 11,200,431 (Fowe), teach methods of extracting lane information from probe vehicle data, but do not expressly teach matching inferred lanes to established lanes, where the established lanes are determined by sensing lane markings that intersect with the road section that contains the inferred lanes. 
US 10,435,020 (Iyengar et al.) discloses a method of guiding a vehicle to follow snow ruts left by preceding vehicles when lane markings are obscured by snow. 
Any comments considered necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669